PIERCE, Judge (Ret.).
Appellant Joseph M. Latson was tried and convicted in the Hillsborough County Criminal Court of Record of the offense of possession of a narcotic drug, to-wit: heroin, and was thereupon sentenced to serve a term in the State Prison. He has appealed the judgment and sentence to this Court. The Public Defender appointed to represent Latson on this appeal filed brief in this Court in his behalf.
After reviewing the facts contained in the record, the Public Defender says in his Brief that he “has carefully examined the record on appeal and can find nothing which could arguably support an appeal”; wherefore he moves to be permitted to withdraw as attorney of record for appellant, citing as authority therefor the case of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
The Public Defender has served a copy of his said Brief upon Appellant Latson, and on October 12, 1972, this Court entered order giving Latson thirty (30) days therefrom to file any additional brief he might desire, “calling the court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. No additional brief has been filed.
We have thereupon carefully examined the entire record on file here on behalf of appellant Latson, and find nothing therein sufficient tó justify a reversal of the judgment appealed. Accordingly the judgment is thereupon — ■
Affirmed.
HOBSON, J., concurs.
MANN, C. J., concurs specially.